IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,434-01


                         EX PARTE SHAINA SEPULVADO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. F-13745-2006-A IN THE 420TH DISTRICT COURT
                          FROM NACOGDOCHES COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to imprisonment for life without parole. The Twelfth Court of Appeals affirmed her

conviction. Sepulvado v. State, No. 12-07-00190-CR (Tex. App.—Tyler Dec. 23, 2008) (not

designated for publication).

        Applicant contends that her mandatory sentence of life without parole for a crime she

committed when she was a juvenile violates the Eighth Amendment to the United States Constitution
                                                                                                     2

under Miller v. Alabama.1

       The trial court has determined that Applicant’s sentence violates Miller. Relief is granted.

The sentence in Cause No. F-13745-2006 in the 420th District Court of Nacogdoches County is

vacated, and Applicant is remanded to the custody of the Sheriff of Nacogdoches County for further

sentencing proceedings to permit the factfinder to assess Applicant’s sentence at (1) life with the

possibility of parole or (2) life without parole after consideration of Applicant’s individual conduct,

circumstances, and character. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 10, 2014
Do not publish




       1
           132 S. Ct. 2455 (2012).